300 So. 2d 758 (1974)
Lula Mae JONES, In re Estate of L.E. Dove, Deceased, Appellant,
v.
W.O. DOVE, Appellee.
No. U-264.
District Court of Appeal of Florida, First District.
August 13, 1974.
Rehearing Denied October 3, 1974.
Roderic G. Magie, of Levin, Warfield, Graff, Mabie & Rosenbloum, Pensacola, for appellant.
Paul L. Cummings, Pensacola, for appellee.
PER CURIAM.
Affirmed.
RAWLS, C.J., and BOYER and McCORD, JJ., concur.
PER CURIAM.

ON REHEARING DENIED.
This case arises from a proceeding contesting a will. In her Petition for Rehearing appellant urges that the trial judge followed the rule announced in the case of In Re Aldrich's Estate, 1941, 148 Fla. 121, 3 So. 2d 856 instead of the subsequent reversing case, In re Estate of Carpenter, Sup. Ct.Fla. 1971, 253 So. 2d 697. Accordingly, appellant urges in her petition that this Court erred in affirmance. Our reading of the record reveals that although it appears that the trial judge did indeed apply an erroneous rule of law, he nevertheless arrived at a correct conclusion and judgment. The law is so well settled as to require no citation of authority to the effect that a correct result or judgment, though based on an erroneous reason or rule, requires affirmance on appeal. In other *759 words, it is the final conclusion or judgment which counts and not the reasons therefor.
The Petition for Rehearing is therefore denied.
RAWLS, C.J., and BOYER and McCORD, JJ., concur.